As filed with the Securities and Exchange Commission on September 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21210 Alpine Income Trust (Exact name of registrant as specified in charter) 2500 Westchester Avenue, Suite 215 Purchase, NY 10577 (Address of principal executive offices) (Zip code) Samuel A. Lieber Alpine Woods Capital Investors, LLC 2500 Westchester Avenue, Suite 215 Purchase, NY 10577 (Name and address of agent for service) Copy to: Rose DiMartino Attorney at Law Willkie Farr & Gallagher 787 7th Avenue, 40th FL New York, NY10019 1-888-729-6633 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2010 Date of reporting period:July 31, 2010 Item 1. Schedule of Investments. Alpine Ultra Short Tax Optimized Income Fund Schedule of Portfolio Investments July 31, 2010 (Unaudited) Principal Security Amount Description Value Municipal Bonds- 100.8% Alabama - 5.8% Birmingham-Baptist Medical Centers Special Care Facilities Financing Authority Revenue, Baptist Health Systems, Inc. - Series A 5.000%, 11/15/2010 $ Chatom Industrial Development Board Gulf Opportunity Zone Revenue, Powersouth Energy Cooperative - Series A (SPA: National Rural Utilities Finance) 0.900%, 11/15/2038 (Putable on 11/15/2010) Chatom Industrial Development Board Pollution Control Revenue, Electric - Series C (SPA: National Rural Utilities Finance) 1.050%, 12/01/2024 (Putable on 12/01/2010) Chatom Industrial Development Board Revenue, Electric - Series A (SPA: National Rural Utilities Finance) 1.200%, 08/01/2037 (Putable on 08/02/2010) 1.230%, 08/01/2037 (Putable on 08/02/2010) Cullman Healthcare Authority, Cullman Regional Medical Center - Series A 5.000%, 02/01/2011 Health Care Authority for Baptist Health - Series A (CS: Assured Guaranty) 6.125%, 11/15/2036 (Putable on 05/15/2012) Health Care Authority for Baptist Health - Series B, ARN (CS: Assured Guaranty) 1.000%, 11/15/2037 (Putable on 08/06/2010) (a) Madison Industrial Development Board Revenue, WL Halsey Grocery Co., VRDN (LOC: Regions Bank) 1.500%, 04/01/2016 (Putable on 08/06/2010) (a) Mobile Industrial Development Board Pollution Control Revenue, Alabama Power Co. - Barry Plant 1.000%, 07/15/2034 (Putable on 08/16/2011) Montgomery Industrial Development Board Revenue, Kinpak, Inc., VRDN (LOC: Regions Bank) 2.000%, 03/01/2012 (Putable on 08/06/2010) (a) 2.000%, 06/01/2017 (Putable on 08/06/2010) (a) Alaska - 0.7% Valdez Marine Term Revenue, BP Pipelines - Series B, VRDN 1.630%, 07/01/2037 (Putable on 08/02/2010) (a) Arizona - 2.6% Cochise County Pollution Control Corp., Arizona Electric Power Cooperative, Inc. 1.480%, 09/01/2024 (Putable on 09/01/2010) Coconino County Pollution Control Corp. Revenue, Arizona Public Services Navajo - Series A 3.625%, 10/01/2029 (Putable on 07/13/2013) Flagstaff, Aspen Place Sawmill Improvement District 5.000%, 01/01/2013 Maricopa County Pollution Control Corp., Arizona Public Services Co. - Series B 5.500%, 05/01/2029 (Putable on 05/01/2012) Navajo County Pollution Control Corp. - Series A 5.000%, 06/01/2034 (Putable on 06/01/2012) Scottsdale Industrial Development Authority Variable Hospital Revenue, ARN (CS: Assured Guaranty) 1.000%, 09/01/2045 (Putable on 08/02/2010) (a) Tolleson Commercial Paper 1.750%, 08/11/2010 Arkansas - 2.2% Pulaski County Public Facilities Board Revenue, Anthony School, VRDN (LOC: Regions Bank) 1.250%, 06/01/2033 (Putable on 08/06/2010) (a) Pulaski County Public Facilities Board Revenue, Chapelridge, VRDN (LOC: Regions Bank) 1.400%, 03/01/2032 (Putable on 08/06/2010) (a) Pulaski County Public Facilities Board Revenue, Chapelridge South West, VRDN (LOC: Regions Bank) 1.400%, 11/01/2034 (Putable on 08/06/2010) (a) Pulaski County Public Facilities Board Revenue, Valley Heights Apartments II - Series C, VRDN (LOC: Regions Bank) 1.250%, 04/01/2040 (Putable on 08/06/2010) (a) State Development Finance Authority, Capri Apartments - Series F, VRDN (LOC: Regions Bank) 1.250%, 10/01/2030 (Putable on 08/06/2010) (a) State Development Finance Authority, Chapelridge Benton - Series C, VRDN (LOC: Regions Bank) 1.250%, 06/01/2032 (Putable on 08/06/2010) (a) California - 11.7% Alameda Public Financing Authority Revenue, Harbor Bay - Series A 4.000%, 09/02/2011 Bay Area Government Association, Acceleration Notes (CS: XLCA) 5.000%, 08/01/2013 Fremont Certificate of Participation, Refinancing & Capital Projects, VRDN (LOC: Allied Irish Bank PLC) 2.490%, 08/01/2038 (Putable on 08/06/2010) (a) Irvine Unified School District, Special Community Facilities District 86-1 (CS: Assured Guaranty) 3.000%, 09/01/2010 Palomar Pomerado Health Care - Series A, ARN (CS: Assured Guaranty) 1.000%, 11/01/2036 (Putable on 08/06/2010) (a) Palomar Pomerado Health Care - Series B, ARN (CS: Assured Guaranty) 1.000%, 11/01/2036 (Putable on 08/06/2010) (a) Palomar Pomerado Health Care - Series C, ARN (CS: Assured Guaranty) 1.000%, 11/01/2036 (Putable on 08/06/2010) (a) Pittsburg Public Financing Authority Water Revenue, VRDN (LOC: Allied Irish Bank PLC) 2.200%, 06/01/2035 (Putable on 08/06/2010) (a) Sacramento County Certificates 5.000%, 02/01/2011 State General Obligation Unlimited - Series B - Subseries B-5, VRDN (LOC: DEPFA Bank PLC) 1.000%, 05/01/2040 (Putable on 08/06/2010) (a) State Housing Finance Agency Revenue, Multifamily Housing - Series A, VRDN (CS: Assured Guaranty) 3.700%, 02/01/2034 (Putable on 08/06/2010) (a) State Infrastructure & Economic Development Bank Revenue, California Academy - Series B, VRDN (LOC: Allied Irish Bank PLC) 1.150%, 09/01/2038 (Putable on 08/02/2010) (a) State Infrastructure & Economic Development Bank Revenue, Los Angeles County Museum - Series A, VRDN (LOC: Allied Irish Bank PLC) 1.250%, 09/01/2037 (Putable on 08/02/2010) (a) State Municipal Finance Authority Revenue, Vacaville Christian Schools, VRDN (LOC: Allied Irish Bank PLC) 2.610%, 08/01/2037 (Putable on 08/06/2010) (a) State Municipal Finance Authority Solid Waste Revenue, Republic Services 1.200%, 09/01/2021 (Putable on 10/01/2010) State Pollution Control Finance Authority Commercial Paper 1.750%, 08/05/2010 State Pollution Control Finance Authority Revenue, Atlantic Richfield Co. - Series A, VRDN 1.780%, 12/01/2024 (Putable on 08/02/2010) (a) State Pollution Control Financing Authority Solid Waste Disposal Revenue, Republic Services - Series A 1.300%, 08/01/2023 (Putable on 11/01/2010) State Pollution Control Financing Authority Solid Waste Disposal Revenue, Republic Services - Series B, VRDN 1.750%, 08/01/2024 (Putable on 11/01/2010) (a) State Township Health Care District Revenue - Series A 4.500%, 07/01/2011 Statewide Communities Development Authority Solid Waste Facilities Revenue, Waste Management, Inc. 1.875%, 04/01/2011 Watereuse Finance Authority Revenue, VRDN (CS: Assured Guaranty; SPA: DEPFA Bank PLC) 4.000%, 05/01/2028 (Putable on 08/06/2010) (a) Colorado - 0.9% Denver City & County Airport Revenue - Series A (CS: AMBAC) 6.000%, 11/15/2011 Denver City & County Airport Revenue, Subseries A3 (CS: Assured Guaranty) 5.000%, 11/15/2032 (Putable on 11/15/2010) Denver City & County Airport Revenue, Subseries A4 5.250%, 11/15/2032 (Putable on 05/15/2011) E-470 Public Highway Authority Revenue, Series A-2 (CS: MBIA) 5.000%, 09/01/2039 (Putable on 09/01/2011) Connecticut - 0.4% Bridgeport , Subordinated - Series A (CS: Assured Guaranty) 2.000%, 08/15/2010 State Development Authority, Light & Power - Series A 1.400%, 05/01/2031 (Putable on 04/01/2011) Delaware - 0.2% State Economic Development Authority Revenue, Delmarva Power & Light Co. - Series A, VRDN 0.780%, 10/01/2017 (Putable on 08/02/2010) (a) Florida - 7.6% Arcadia Housing Authority, Arcadia Oaks Associated, Ltd. 4.250%, 01/01/2012 Broward County Housing Finance Authority, Golf View Gardens Apartments, VRDN (LOC: Regions Bank) 3.250%, 11/01/2043 (Putable on 08/06/2010) (a) Cape Coral Water & Sewer Revenue 6.000%, 10/01/2011 Citizens Property Insurance Corp., Senior Secured High Risk Notes - Series A (CS: MBIA) 5.000%, 03/01/2011 Citizens Property Insurance Corp., Senior Secured High Risk Notes - Series A-2 (CS: Citizens Property Insurance Corp.) 2.000%, 04/21/2011 Eustis Multi-Purpose Revenue, Series A, VRDN (LOC: SunTrust Bank) 0.700%, 12/01/2027 (Putable on 08/06/2010) (a) Hillsborough County Aviation Authority, Tampa International Airport - Series D (CS: MBIA) 5.500%, 10/01/2010 Jackson County Industrial Revenue, Ice River Springs, VRDN (LOC: Regions Bank) 1.400%, 07/01/2023 (Putable on 08/06/2010) (a) Jacksonville Aviation Authority Revenue (CS: AMBAC) 5.000%, 10/01/2010 Lake County Industrial Development Authority, Senninger Irrigation, Inc., VRDN (LOC: SunTrust Bank) 0.880%, 11/01/2024 (Putable on 08/06/2010) (a) Lee County Housing Finance Authority Revenue, Heron Pond Apartments, VRDN (LOC: Regions Bank) 3.000%, 12/01/2043 (Putable on 08/06/2010) (a) Lee County Industrial Development Authority Health Care Facilities Revenue, Shady Rest Care Pavilion, VRDN (LOC: Fifth Third Bank) 0.610%, 06/01/2025 (Putable on 08/06/2010) (a) Lee County, Solid Waste Systems (CS: MBIA) 5.625%, 10/01/2012 Marion County Industrial Development Authority Revenue, Capris Furniture Industries, Inc., VRDN (LOC: SunTrust Bank) 0.870%, 02/01/2025 (Putable on 08/06/2010) (a) Marion County Industrial Development Authority Revenue, ESD Waste 2 Water, Inc., VRDN (LOC: SunTrust Bank) 0.670%, 10/01/2026 (Putable on 08/06/2010) (a) Miami-Dade County Industrial Development Authority Revenue, Waste Management, Inc. 1.800%, 09/01/2027 (Putable on 11/01/2010) 5.400%, 08/01/2023 (Putable on 08/01/2011) Miami-Dade County State Aviation - Series C (CS: MBIA) 5.250%, 10/01/2012 St. Johns County Industrial Development Authority, Coastal Health Care Investor, VRDN (LOC: SunTrust Bank) 3.250%, 12/01/2016 (Putable on 08/06/2010) (a) University Athletic Association, Inc. (LOC: SunTrust Bank) 3.750%, 10/01/2027 (Putable on 10/01/2011) Georgia - 1.8% Atlanta Airport Revenue - Series C-2, VRDN (CS: MBIA; SPA: Wells Fargo Bank N.A.) 2.280%, 01/01/2030 (Putable on 08/06/2010) (a) Burke County Development Authority Pollution Control Revenue, Oglethorpe Power Co. (CS: MBIA) 4.750%, 01/01/2040 (Putable on 04/01/2011) DeKalb County Housing Authority, Stone Mill Run Apartments, VRDN (LOC: Regions Bank) 1.350%, 08/01/2027 (Putable on 08/06/2010) (a) Douglas County Development Authority Revenue, Electrical Fiber Systems, VRDN (LOC: Regions Bank) 1.350%, 12/01/2021 (Putable on 08/06/2010) (a) Douglas County Development Authority Revenue, Whirlwind Steel Buildings, VRDN (LOC: JPMorgan Chase Bank) 0.850%, 12/01/2012 (Putable on 08/06/2010) (a) Liberty County Industrial Authority, HY Sil Manufacturing Co., Inc. - Series A, VRDN (LOC: SunTrust Bank) 0.870%, 03/01/2016 (Putable on 08/06/2010) (a) Walker Dade & Catoosa Counties Hospital Authority, Anticipation Certificates, Hutcheson Medical, VRDN (LOC: Regions Bank) 1.250%, 10/01/2028 (Putable on 08/06/2010) (a) Idaho - 0.4% Boise Urban Renewal Agency - Series A, VRDN (LOC: Keybank N.A.) 1.350%, 03/01/2024 (Putable on 08/06/2010) (a) Illinois - 7.3% Crestwood Tax Increment Revenue, 135th & Cicero Redevelopment, VRDN (LOC: Fifth Third Bank) 1.500%, 12/01/2023 (Putable on 08/06/2010) (a) Des Plaines Industrial Development Revenue, MMP Properties LLC, VRDN (LOC: JPMorgan Chase Bank) 0.850%, 10/01/2018 (Putable on 08/06/2010) (a) Elk Grove Village Industrial Development, Rainbow Fish House, Inc., VRDN (LOC: JPMorgan Chase Bank) 0.850%, 05/01/2016 (Putable on 08/06/2010) (a) Finance Authority Industrial Development Revenue, Lutheran Home & Services, VRDN (LOC: Allied Irish Bank PLC) 2.950%, 08/15/2031 (Putable on 08/06/2010) (a) Harvard Multifamily Housing Revenue, Northfield Court, VRDN (LOC: Fifth Third Bank) 1.250%, 12/01/2025 (Putable on 08/06/2010) (a) Rockford Revenue, Wesley Willows Obligation, VRDN (LOC: M&I Bank) 1.000%, 04/01/2032 (Putable on 08/02/2010) (a) Rockford Revenue, Wesley Willows Obligations Group, VRDN (LOC: M&I Bank) 1.000%, 04/01/2037 (Putable on 08/02/2010) (a) Springfield Airport Authority, Allied-Signal, Inc., VRDN 6.540%, 09/01/2018 (Putable on 08/06/2010) (a) State Finance Authority Revenue, Beverly Arts Center of Chicago, VRDN (LOC: Fifth Third Bank) 0.580%, 10/01/2028 (Putable on 08/06/2010) (a) State Finance Authority Revenue, Provena Health - Series A 5.000%, 05/01/2011 State Finance Authority Revenue, Transparent Container, VRDN (LOC: JPMorgan Chase Bank) 0.850%, 08/01/2024 (Putable on 08/06/2010) (a) State General Obligation Bond Unlimited - Series B, VRDN (SPA: DEPFA Bank PLC) 2.820%, 10/01/2033 (Putable on 08/06/2010) (a) State General Obligation Bond Unlimited 3.000%, 05/20/2011 Woodridge Industrial Revenue, McDavid Knee Guard, VRDN (LOC: M&I Bank) 1.200%, 10/01/2011 (Putable on 08/06/2010) (a) Indiana - 5.6% Bloomington Multifamily Housing Revenue, Willow Manor Apartments, VRDN (LOC: Fifth Third Bank) 0.700%, 11/01/2032 (Putable on 08/06/2010) (a) City of Whiting Commercial Paper 1.750%, 08/06/2010 Columbus Revenue, Mill Division, VRDN (LOC: SunTrust Bank) 0.870%, 05/01/2015 (Putable on 08/06/2010) (a) Jasper County Pollution Control, Northern - Series A (CS: MBIA) 4.150%, 08/01/2010 State Finance Authority Revenue, Marion General Hospital - Series A, VRDN (LOC: Regions Bank) 2.000%, 07/01/2035 (Putable on 08/06/2010) (a) State Finance Authority Revenue, Marquette Manor 4.875%, 08/15/2010 State Health Facilities Financing Authority Revenue, Aces-Deaconess Hospital, Inc., VRDN (LOC: Fifth Third Bank) 0.560%, 01/01/2022 (Putable on 08/06/2010) (a) Kansas - 0.2% Topeka Multifamily Housing Refunding, Fleming Court, VRDN (LOC: M&I Bank) 2.010%, 12/01/2028 (Putable on 08/06/2010) (a) Kentucky - 1.7% Bardstown Industrial Development Revenue, JAV Investments LLC, VRDN (LOC: JPMorgan Chase Bank) 0.850%, 06/01/2031 (Putable on 08/06/2010) (a) Fort Mitchell Industrial Building Revenue, Grandview/Hemmer (LOC: PNC Bank N.A.) 1.750%, 08/01/2016 (Putable on 08/01/2010) Hancock County Industrial Development Revenue, Precision Roll Grinders, VRDN (LOC: JPMorgan Chase Bank) 0.850%, 06/01/2012 (Putable on 08/06/2010) (a) Jefferson County Commercial Paper 1.400%, 08/12/2010 Pulaski County Waste Utilities Revenue - Series B 1.250%, 08/15/2023 (Putable on 02/15/2011) West Buechel Industrial Building Revenue, Derby Fabricating LLC, VRDN (LOC: Fifth Third Bank) 0.670%, 06/01/2024 (Putable on 08/06/2010) (a) Wilmore Industrial Building Revenue, Asbury Theological, VRDN (LOC: Regions Bank) 1.250%, 08/01/2031 (Putable on 08/06/2010) (a) Louisiana - 3.5% Caddo-Bossier Parishes Port Commission, Oakley Louisiana Co., VRDN (LOC: Regions Bank) 1.300%, 01/01/2028 (Putable on 08/06/2010) (a) Donaldsonville Industrial Development Revenue, Chef John Folse & Co., Inc., VRDN (LOC: Regions Bank) 2.990%, 04/01/2023 (Putable on 08/06/2010) (a) Jefferson Parish Industrial Development Board Revenue, Sara Lee Corp., VRDN 5.200%, 06/01/2024 (Putable on 08/02/2010) (a) Lafayette Economic Development Authority, Stirling Lafayette LLC, VRDN (LOC: Regions Bank) 1.100%, 02/01/2038 (Putable on 8/06/2010) (a) North Webster Parish Industrial Development Revenue, Continental Structural Plastics, VRDN (LOC: Regions Bank) 3.410%, 09/01/2021 (Putable on 08/06/2010) (a) Ouachita Parish Industrial Development Board, Garrett Manufacturing LLC, VRDN (LOC: Regions Bank) 1.300%, 12/01/2016 (Putable on 08/06/2010) (a) Plaquemines Port Harbor & Terminal District Revenue, International Marine Terminal - Series A (LOC: Wells Fargo Bank N.A.) 1.200%, 03/15/2025 (Putable on 03/15/2011) State Housing Finance Agency Revenue, Multifamily Housing Restoration - Series A, VRDN (LOC: Regions Bank) 1.300%, 12/01/2032 (Putable on 08/06/2010) (a) State Offshore Terminal Authority, Loop LLC - Series B-1 4.250%, 10/01/2037 (Putable on 10/01/2010) State Public Facilities Authority Revenue, Equipment & Capital Facilities Pooled - Loan B, VRDN (LOC: Capital One Bank) 1.560%, 07/01/2033 (Putable on 08/06/2010) (a) State Public Facilities Authority Revenue, Equipment & Capital Facilities Pooled - Series B, VRDN (LOC: Capital One Bank) 1.560%, 07/01/2033 (Putable on 08/06/2010) (a) Maine - 0.4% Finance Authority Industrial Development Revenue, Crobb Box Co. - Series A, VRDN (LOC: Keybank N.A.) 0.600%, 10/01/2019 (Putable on 08/06/2010) (a) State Governmental Facilities Authority - Series A 2.500%, 10/01/2010 Massachusetts - 0.6% State Development Finance Agency, Waste Management, Inc. - Series B 3.400%, 12/01/2029 (Putable on 12/01/2012) State Health & Educational Facilities Authority, Northeastern University - Series T-1 4.125%, 10/01/2037 (Putable on 02/16/2012) State Health & Educational Facilities Authority, Northeastern University - Series T-2 4.100%, 10/01/2037 (Putable on 04/19/2012) State Health & Educational Facilities Authority, Springfield College 3.000%, 10/15/2011 Michigan - 4.4% State Housing Development Authority Revenue - Series A, VRDN (CS: Assured Guaranty; SPA: DEPFA Bank PLC) 1.200%, 04/01/2040 (Putable on 08/06/2010) (a) State Municipal Bond Authority, Aid Revenue Notes - Series B 5.000%, 03/21/2011 State Strategic Fund Limited Obligations Revenue, Creative Foam Corp., VRDN (LOC: JPMorgan Chase Bank) 0.920%, 11/01/2011 (Putable on 08/06/2010) (a) State Strategic Fund Limited Obligations Revenue, Detroit Education Court 3.050%, 08/01/2024 (Putable on 12/03/2012) State Strategic Fund Limited Obligations Revenue, Envelope Printery, Inc., VRDN (LOC: Fifth Third Bank) 0.700%, 03/01/2027 (Putable on 08/06/2010) (a) State Strategic Fund Limited Obligations Revenue, Press-Way, Inc., VRDN (LOC: JPMorgan Chase Bank) 1.100%, 05/01/2018 (Putable on 08/06/2010) (a) State Strategic Fund Limited Obligations Revenue, Quantum, Inc., VRDN (LOC: Keybank N.A.) 3.950%, 06/01/2024 (Putable on 08/06/2010) (a) State Strategic Fund Limited Obligations Revenue, Taylor Building Products, Inc. (LOC: PNC Bank N.A.) 3.125%, 09/15/2030 (Putable on 09/15/2010) State Strategic Fund Limited Obligations Revenue, Warren Screw Products, Inc., VRDN (LOC: JPMorgan Chase Bank) 1.100%, 09/01/2016 (Putable on 08/06/2010) (a) State Strategic Fund Limited Obligations Revenue, Waste Management, Inc. 4.625%, 12/01/2012 1.000%, 12/01/2013 (Putable on 08/02/2010) 3.200%, 08/01/2027 (Putable on 08/01/2013) Minnesota - 0.0%* Rochester Health Care Facilities Revenue, Olmsted Medical Center 2.500%, 07/01/2011 Mississippi - 1.3% Claiborne County Commercial Paper 1.250%, 09/01/2010 State Business Finance Corp., Best Buy Plaza LP, VRDN (LOC: Regions Bank) 1.100%, 09/01/2033 (Putable on 08/06/2010) (a) State Business Finance Corp., Waste Management, Inc. 1.000%, 03/01/2029 (Putable on 09/01/2010) State Home Corp. Multifamily Housing Authority Revenue, Chapel Ridge Apartments, VRDN (LOC: Regions Bank) 1.400%, 05/01/2031 (Putable on 08/06/2010) (a) State Hospital Equipment & Facilities Authority Revenue, Baptist Health System, Inc. 5.000%, 08/15/2011 State Hospital Equipment & Facilities Authority Revenue, Forrest County General Hospital 5.250%, 01/01/2011 Missouri - 0.8% Springfield Industrial Development Authority, Edco Group, Inc., VRDN (LOC: M&I Bank) 1.550%, 10/01/2027 (Putable on 08/06/2010) (a) St. Louis County Industrial Development Authority, Metal Products, VRDN (LOC: M&I Bank) 1.720%, 02/01/2023 (Putable on 08/06/2010) (a) State Development Finance Board, Kopytek Printing, VRDN (LOC: M&I Bank) 2.530%, 08/01/2032 (Putable on 08/06/2010) (a) University City Industrial Development Revenue, Winco Redevelopment Corp., Incorporate Project, VRDN (LOC: Fifth Third Bank) 0.610%, 11/01/2028 (Putable on 08/06/2010) (a) Multistate - 1.7% Putable Floating Option Tax-Exempt Receipts, VRDN (LIQ: Merrill Lynch) 0.600%, 07/01/2047 (Putable on 08/06/2010) (a) Theop, LLC, ARN 0.700%, 01/01/2039 (c)(d) Nevada - 0.1% Reno Hospital Revenue, Washoe Medical Center - Series C (CS: Assured Guaranty) 3.000%, 06/01/2011 New Hampshire - 2.2% State Business Financing Authority, United Illuminating Co. 7.125%, 07/01/2027 (Putable on 02/01/2012) State Business Financing Authority, United Illuminating Co. - Series A 6.875%, 12/01/2029 (Putable on 02/01/2012) State Health & Educational Facilities Authority Revenue, Crotched Mountain Rehab, VRDN (LOC: Allied Irish Bank PLC) 3.050%, 01/01/2037 (Putable on 08/06/2010) (a) State Health & Educational Facilities Revenue, Proctor Academy, VRDN (LOC: Allied Irish Bank PLC) 3.050%, 07/01/2038 (Putable on 08/06/2010) (a) New Jersey - 1.9% Gloucester County Improvement Authority, Waste Management, Inc. - Series A 2.625%, 12/01/2029 (Putable on 12/03/2012) Gloucester County Improvement Authority, Waste Management, Inc. - Series B 3.375%, 12/01/2029 (Putable on 12/03/2012) Health Care Facilities Finance Authority Revenue, Trinitas Hospital - Series A Convertible 4.750%, 07/01/2012 Irvington Township, Bond Anticipation Notes 2.350%, 03/11/2011 Manchester Utilities Authority Revenue, Temporary Funding Notes 3.500%, 02/04/2011 Newark Special Emergency Notes - Series C 3.250%, 01/19/2011 Newark Tax Anticipation Notes - Series H 4.000%, 03/15/2011 Newark Tax Appeal Notes - Series H 3.250%, 12/16/2010 State Economic Development Authority Revenue, El Dorado - Series A 1.050%, 12/01/2021 (Putable on 10/01/2010) State Housing & Mortgage Finance Agency Revenue, Single Family Housing - Series EE 2.000%, 10/01/2010 2.750%, 04/01/2011 Tobacco Settlement Financing Corporation 5.750%, 06/01/2032 Trenton Bond Anticipation Notes, General Improvement 3.500%, 12/10/2010 New Mexico - 0.1% Las Cruces Industrial Development Revenue, Parkview Metal Products, VRDN (LOC: JPMorgan Chase Bank) 0.850%, 06/01/2022 (Putable on 08/06/2010) (a) New York - 6.6% Monroe County Industrial Development Agency Revenue - Series A, VRDN (LOC: M&I Bank) 0.690%, 12/01/2016 (Putable on 08/06/2010) (a) New York City Industrial Development Agency Civic Facilities Revenue, Allen-Stevenson Schools, VRDN (LOC: Allied Irish Bank PLC) 3.500%, 12/01/2034 (Putable on 08/06/2010) (a) New York City Industrial Development Agency Civic Facilities Revenue, Birch Wathen Lenox Schools, VRDN (LOC: Allied Irish Bank PLC) 3.500%, 12/01/2036 (Putable on 08/06/2010) (a) New York City Industrial Development Agency Civic Facilities Revenue, Columbia Grammar & Prep, VRDN (LOC: Allied Irish Bank PLC) 4.250%, 09/30/2031 (Putable on 08/06/2010) (a) 3.500%, 12/31/2034 (Putable on 08/06/2010) (a) New York City Industrial Development Agency Civic Facilities Revenue, Spence-Chapin Services, VRDN (LOC: Allied Irish Bank PLC) 3.500%, 12/01/2036 (Putable on 08/06/2010) (a) State Dormitory Authority Revenue, Manhattan Marymount 3.000%, 07/01/2011 Syracuse Revenue Anticipation Notes - Series A (CS: State Aid Withholding) 2.000%, 09/30/2010 Westchester County Industrial Development Agency Civic Facilities Revenue, The Masters School, VRDN (LOC: Allied Irish Bank PLC) 3.500%, 12/01/2032 (Putable on 08/06/2010) (a) Westchester Tobacco Asset Securitization Corporation 5.000%, 06/01/2026 North Carolina - 1.2% Mecklenburg County Certificates - Series A, VRDN (SPA: SunTrust Bank) 0.560%, 02/01/2028 (Putable on 08/06/2010) (a) State Medical Care Commission, Carolina Meadows, Inc., VRDN (LOC: Allied Irish Bank PLC) 2.950%, 12/01/2034 (Putable on 08/06/2010) (a) Ohio - 1.1% Clermont County Industrial Development Revenue, Iannelli Enterprises, VRDN (LOC: Fifth Third Bank) 0.670%, 12/01/2020 (Putable on 08/06/2010) (a) Cleveland Certificates, Cleveland Stadium - Series A 2.000%, 11/15/2010 Marysville Tax Increment Revenue - Series A (LOC: Fifth Third Bank) 3.000%, 09/01/2010 Marysville Tax Increment Revenue, Gate Department - Series B (LOC: Fifth Third Bank) 3.500%, 09/01/2010 Sharonville Industrial Development Revenue, Duke Realty LP, VRDN (LOC: Fifth Third Bank) 0.700%, 09/01/2014 (Putable on 08/06/2010) (a) State Air Quality Development Authority, First Energy- Series C 3.000%, 10/01/2018 (Putable on 04/02/2012) State Water Development Authority, First Energy - Series B 3.000%, 10/01/2018 (Putable on 04/02/2012) State Water Development Authority, Waste Management, Inc. 1.500%, 06/01/2013 Warrensville Heights Anticipation Notes 3.000%, 02/03/2011 Oklahoma - 0.0%* Cherokee Nation of Oklahoma National Healthcare System - Series 2006 (CS: ACA) 4.100%, 12/01/2011 (b) Oregon - 1.0% Gilliam County Solid Waste Disposal Revenue, Waste Management, Inc. 1.000%, 10/01/2018 (Putable on 09/01/2010) Pennsylvania - 5.7% Allegheny County Airport Revenue, Pittsburgh International Airport (CS: MBIA) 5.750%, 01/01/2011 Allegheny County Hospital Development Authority, University Pittsburgh Medical Center - Series A 3.000%, 05/15/2011 Lancaster County Solid Waste Management Authority - Series A 2.000%, 12/15/2010 Philadelphia Municipal Lease Authority Revenue - Series B (CS: Assured Guaranty) 5.250%, 11/15/2010 Philadelphia School District Tax & Revenue Anticipation Notes - Series A 2.500%, 06/30/2011 State Economic Development Financing Authority Revenue, Albert Einstein Healthcare - Series A 5.000%, 10/15/2010 State Economic Development Financing Authority Revenue, Exelon Generation 5.000%, 12/01/2042 (Putable on 06/01/2012) State Economic Development Financing Authority Revenue, Waste Management, Inc. 2.625%, 12/01/2033 (Putable on 12/03/2012) State Higher Educational Facilities Authority Revenue, Multi-Modal-Drexel University - Series B, VRDN (LOC: Allied Irish Bank PLC) 2.500%, 05/01/2033 (Putable on 08/06/2010) (a) Washington County Hospital Authority Revenue, Washington Hospital - Series A (LOC: Wells Fargo Bank N.A.) 0.700%, 07/01/2037 (Putable on 07/01/2011) Puerto Rico - 3.2% Public Finance Corp., Commonwealth - Series A (LOC: Government Development Bank of Puerto Rico) 5.750%, 08/01/2027 (Putable on 02/01/2012) Sales Tax Financing Corp. - Series A 5.000%, 08/01/2039 (Putable on 08/01/2011) South Carolina - 0.8% State Jobs - Economic Development Authority Revenue, Congo Medical Products, VRDN (LOC: Bayerische Hypo-Und Veriensbank) 1.180%, 09/01/2010 (Putable on 08/06/2010) (a) State Jobs - Economic Development Authority Revenue, Goglanian Bakeries, Inc., VRDN (LOC: California Bank & Trust) 1.280%, 12/01/2029 (Putable on 08/06/2010) (a) State Jobs - Economic Development Authority Revenue, Palmetto Health 3.000%, 08/01/2010 Tennessee - 3.6% Blount County Public Building Authority, Local Government Public Improvement Series D-3-A, VRDN (CS: Municipal Government Guaranteed; SPA: DEPFA Bank PLC) 0.850%, 06/01/2034 (Putable on 08/06/2010) (a) Chattanooga-Hamilton County Hospital Authority, Erlaner Health (CS: Assured Guaranty) 2.000%, 10/01/2010 2.000%, 10/01/2010 Lewisburg Industrial Development Board, Waste Management, Inc. 2.500%, 07/01/2012 Metropolitan Government Nashville & Davidson County Health & Educational Facilities Board Revenue, Wedgewood - Series A, VRDN (LOC: Regions Bank) 1.450%, 06/01/2034 (Putable on 08/06/2010) (a) Sevier County Public Building Authority, VRDN (SPA: DEPFA Bank PLC) 1.000%, 06/01/2034 (Putable on 08/02/2010) (a) Shelby County Health Educational & Housing Facilities Board, Eden Pointe Apartments, VRDN (LOC: Regions Bank) 1.400%, 03/01/2040 (Putable on 08/06/2010) (a) Wilson County Industrial Development Board, Rock Tennessee Converting Co., VRDN (LOC: SunTrust Bank) 0.760%, 07/01/2035 (Putable on 08/06/2010) (a) Texas - 2.7% Capital Area Cultural Education Facilities Finance Corp., Roman Catholic Diocese - Series A 4.000%, 04/01/2011 Coastal Bend Health Facilities Development Corp., Christus Health - Subseries B-2, ARN (CS: Assured Guaranty) 1.000%, 07/01/2031 (Putable on 08/06/2010) (a) Gulf Coast Industrial Development Authority Revenue, Cinergy Solutions, VRDN 1.550%, 05/01/2039 (Putable on 08/06/2010) (a) Houston Airport Systems Revenue, Subordinated Lien - Series A (CS: Assured Guaranty) 5.875%, 07/01/2012 Lufkin Health Facilities Development Corp., Memorial Health System of East Texas 3.500%, 02/15/2011 Matagorda County Navigation District No. 1, AEP Texas Central Company 5.125%, 06/10/2030 (Putable on 06/01/2011) Mission Economic Development Corp. Solid Waste Disposal Revenue, Republic Services, Inc. - Series A 1.300%, 01/01/2020 North Texas Tollway Authority Revenue - Series H 5.000%, 01/01/2043 (Putable on 01/01/2011) North Texas Tollway Authority Revenue, First Tier - Series L-1 5.500%, 01/01/2038 (Putable on 01/01/2011) Sabine River Industrial Development Authority, Floating/Fixed Northeast Texas NRU-84Q 1.480%, 08/15/2014 (Putable on 08/15/2010) State Municipal Gas Acquisition & Supply Corp. - Series A 5.000%, 12/15/2010 State Transportation Commission, First Tier 5.000%, 08/15/2042 (Putable on 02/15/2011) Vermont - 0.1% State Economic Development Authority, Hazelett Strip-Casting, VRDN (LOC: Keybank N.A.) 0.600%, 12/01/2012 (Putable on 08/06/2010) (a) Virgin Islands - 0.1% Public Finance Authority Revenue - Series B 5.000%, 10/01/2010 Water & Power Authority Revenue - Series A 4.000%, 07/01/2011 Virginia - 4.1% Alexandria Industrial Development Authority, American Association for the Study of Liver Diseases, VRDN (LOC: SunTrust Bank) 0.740%, 08/01/2036 (Putable on 08/06/2010) (a) Capital Beltway Funding Corp., Hot Lanes - Series B, VRDN (LOC: Banco Espirito Santo SA) 5.000%, 12/31/2047 (Putable on 08/06/2010) (a) Louisa Industrial Development Authority, Electric & Power Co. - Series A 1.375%, 04/01/2022 (Putable on 04/01/2011) 1.375%, 09/01/2030 (Putable on 04/01/2011) Washington - 2.1% King County Housing Authority, YWCA Family Village - Issaquah (CS: County Guaranteed) 2.400%, 01/01/2013 Port Bellingham Commercial Paper 1.750%, 08/06/2010 State Economic Development Finance Authority Revenue, Belina Interiors, Inc. - Series E, VRDN (LOC: Keybank N.A) 0.840%, 08/01/2033 (Putable on 08/06/2010) (a) State Economic Development Finance Authority Revenue, Belina Interiors, Inc. - Series F, VRDN (LOC: Keybank N.A.) 3.750%, 11/01/2023 (Putable on 08/06/2010) (a) State Economic Development Finance Authority Revenue, Waste Management 1.000%, 06/01/2020 (Putable on 09/01/2010) State Economic Development Finance Authority Revenue, Waste Management - Series D 1.000%, 11/01/2030 (Putable on 09/01/2010) Wisconsin - 2.2% Baraboo Industrial Development Revenue, Teel Plastics, Inc., VRDN (LOC: M&I Bank) 1.930%, 11/01/2042 (Putable on 08/06/2010) (a) Mequon Industrial Development Revenue, SPI Lighting, VRDN (LOC: M&I Bank) 1.650%, 12/01/2023 (Putable on 08/06/2010) (a) Milwaukee County Airport Revenue - Series B 2.250%, 12/01/2010 Rhinelander Industrial Development Revenue, Superior Diesel/SDI Properties, VRDN (LOC: Bank of New York) 0.630%, 07/01/2021 (Putable on 08/06/2010) (a) State Health & Educational Facilities Authority, Bay Area Medical Center, Inc., VRDN (LOC: M&I Bank) 2.000%, 02/01/2038 (Putable on 08/02/2010) (a) State Health & Educational Facilities Authority, Oakwood Village, VRDN (LOC: M&I Bank) 1.250%, 08/15/2028 (Putable on 08/06/2010) (a) State Health & Educational Facilities Authority, Sinai Samaritan - Series A, VRDN (LOC: M&I Bank) 1.750%, 09/01/2019 (Putable on 08/06/2010) (a) State Health & Educational Facilities Authority Revenue, Mercy Alliance, Inc. - Series A 3.000%, 06/01/2011 Whitewater Community Development Authority, Wisconsin Housing Preservation, VRDN (LOC: M&I Bank) 1.750%, 06/01/2042 (Putable on 08/06/2010) (a) Wyoming - 0.2% Gillette Environmental Improvement Revenue, Black Hills Power and Light Co. - Series A, VRDN 6.000%, 06/01/2024 (Putable on 08/06/2010) (a) Total Municipal Bonds (Cost $1,546,352,048) Shares Money Market Funds - 0.0%* SEI Tax Exempt Trust - Institutional Tax Free Fund - Class A. 0.05% Total Money Market Funds (Cost $53,322) Total Investments (Cost $1,546,405,370) 100.8% Liabilities in Excess of Other Assets-(0.8)% TOTAL NET ASSETS 100.0% $ Percentages are stated as a percent of net assets. * Amount is less than 0.05%. (a) Variable Rate Security - The rate reported is the rate in effect as of July 31, 2010. (b) Restricted under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.These securities have been determined to be liquid under guidelines established by the Board of Trustees. Liquid securities restricted under Rule 144A comprised less than 0.05% of the Fund's net assets. (c) Restricted under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.These securities have been determined to be illiquid under guidelines established by the Board of Trustees. Illiquid securities restricted under Rule 144A comprised 0.2% of the Fund's net assets. (d) Security fair valued in accordance with procedures approved by the Board of Trustees. These securities comprised 0.3% of the Fund's net assets. ARN - Auction Rate Note Co. - Company Corp. - Corporation CS - Credit Support Inc. - Incorporated LIQ - Liquidity Facility LLC - Limited Liability Company LP - Limited Partnership LOC - Letter of Credit Ltd. - Limited N.A. - North America No. - Number PLC - Public Limited Company SPA - Standby Purchase Agreement VRDN - Variable Rate Demand Note Alpine Municipal Money Market Fund Schedule of Portfolio Investments July 31, 2010 (Unaudited) Principal Security Amount Description Value Municipal Bonds - 96.2% Alabama - 0.8% Demopolis Industrial Development Board, Delaware Mesa Farms, VRDN (LOC: Wells Fargo Bank N.A.) 0.420%, 10/01/2019 (Putable on 08/06/2010) (a) $ Alaska - 0.1% Industrial Development & Export Authority - Lot 12, VRDN (LOC: Bank of America N.A.) 0.800%, 07/01/2012 (Putable on 08/06/2010) (a) California - 8.2% San Francisco City & Country Redevelopment Agency, South Harbor, VRDN (LOC: Dexia Credit Local) 0.610%, 12/01/2016 (Putable on 08/06/2010) (a) State Infrastructure & Economic Development Bank Revenue, California Academy - Series B, VRDN (LOC: Allied Irish Bank PLC) 1.150%, 09/01/2038 (Putable on 08/02/2010) (a) State of California - Series DCL-049, VRDN (CS: Assured Guaranty; LIQ, LOC: DEXIA Credit Local) 0.510%, 08/01/2032 (Putable on 08/06/2010) (a) Statewide Communities Development Authority, Delaware Mesa Farms - Series A, VRDN (LOC: Wells Fargo Bank N.A.) 0.420%, 05/01/2019 (Putable on 08/06/2010) (a) Statewide Communities Development Authority, Metropolitan Area Advisory, VRDN (LOC: Bank of America N.A.) 0.420%, 04/01/2032 (Putable on 08/06/2010) (a) Colorado - 4.6% Health Facilities Authority, NCMC, Inc. - Series A, VRDN (LOC: Compass Bank) 0.400%, 05/15/2030 (Putable on 08/02/2010) (a) Housing & Finance Authority Economic Development Revenue, Cytoskeleton, Inc., VRDN (LOC: Compass Bank) 2.000%, 11/01/2031 (Putable on 08/06/2010) (a) Housing & Finance Authority Economic Development Revenue, Monaco LLC - Series A, VRDN (LOC: UMB Bank N.A.) 0.440%, 12/01/2022 (Putable on 08/06/2010) (a) Housing & Finance Authority Economic Development Revenue, Top Shop - Series A, VRDN (LOC: JPMorgan Chase Bank) 0.550%, 09/01/2035 (Putable on 08/06/2010) (a) Jefferson County Industrial Development Revenue, Epi-Center LLC, VRDN (LOC: JPMorgan Chase Bank) 0.540%, 12/01/2025 (Putable on 08/06/2010) (a) Connecticut - 0.5% State Health & Educational Facility Authority, Academy of Our Lady - Series A, VRDN (LOC: Allied Irish Bank PLC) 2.750%, 07/01/2030 (Putable on 08/06/2010) (a) Florida - 4.4% Citizens Property Insurance Corp., Senior Secured High Risk Notes - Series A-2 (LOC: Citizens Property Insurance Corp.) 2.000%, 04/21/2011 Hillsborough County Aviation Authority, Putters - Series 3021, VRDN (CS: Assured Guaranty Corp.; LIQ: JPMorgan Chase Bank) 0.440%, 04/01/2016 (Putable on 08/06/2010) (a) Manatee County Industrial Development Revenue, Gaemmerler U.S. Corp., VRDN (LOC: Bank of America N.A.) 0.500%, 10/01/2035 (Putable on 08/06/2010) (a) Marion County Industrial Development Authority, Universal Forest Products, VRDN (LOC: JPMorgan Chase Bank) 0.490%, 11/01/2021 (Putable on 08/06/2010) (a) Polk County Industrial Development Authority, Elite Building Products, Inc., VRDN (LOC: Wells Fargo Bank N.A.) 0.670%, 10/01/2027 (Putable on 08/06/2010) (a) Georgia - 1.3% Atlanta Urban Residential Finance Authority Revenue, New Community East Lake, VRDN (LOC: Bank of America N.A.) 0.380%, 11/01/2028 (Putable on 08/06/2010) (a) Fulton County Development Authority Industrial Development Revenue, Leggett & Platt, Inc., VRDN (LOC: Wells Fargo Bank N.A.) 0.620%, 06/01/2027 (Putable on 08/06/2010) (a) Illinois - 8.3% Aurora Economic Development Revenue, Aurora Christian Schools, Inc., VRDN (LOC: Fifth Third Bank) 1.000%, 06/01/2029 (Putable on 08/06/2010) (a) Aurora Economic Development Revenue, Christian Schools, Inc. - Series B, VRDN (LOC: Fifth Third Bank) 1.000%, 06/01/2029 (Putable on 08/06/2010) (a) Carol Stream Industrial Development Revenue, MI Enterprises, VRDN (LOC: JPMorgan Chase Bank) 0.750%, 12/01/2025 (Putable on 08/06/2010) (a) Finance Authority Industrial Development Revenue, 2500 DevelGroup LLC - Series A, VRDN (LOC: JPMorgan Chase Bank) 0.850%, 01/01/2021 (Putable on 08/06/2010) (a) Finance Authority Industrial Development Revenue, Alpha Beta Press, Inc., VRDN (LOC: JPMorgan Chase Bank) 0.850%, 06/01/2020 (Putable on 08/06/2010) (a) Finance Authority Industrial Development Revenue, Amtex Steel, Inc., VRDN (LOC: Bank of America N.A.) 0.420%, 10/01/2019 (Putable on 08/06/2010) (a) Finance Authority Industrial Development Revenue, Church Road Partnership, VRDN (LOC: JPMorgan Chase Bank) 0.850%, 10/01/2017 (Putable on 08/06/2010) (a) Finance Authority Industrial Development Revenue, E Kinast Distributors, Inc. - Series A, VRDN (LOC: JPMorgan Chase Bank) 0.660%, 10/01/2025 (Putable on 08/06/2010) (a) Finance Authority Industrial Development Revenue, Fine Points LLC, VRDN (LOC: JPMorgan Chase Bank) 0.850%, 01/01/2018 (Putable on 08/06/2010) (a) Finance Authority Industrial Development Revenue, Flying Food Fare, Inc., VRDN (LOC: Bank of Montreal) 0.510%, 07/01/2028 (Putable on 08/06/2010) (a) Finance Authority Industrial Development Revenue, Haskris Co., VRDN (LOC: JPMorgan Chase Bank) 0.850%, 08/01/2021 (Putable on 08/06/2010) (a) Finance Authority Industrial Development Revenue, John Hofmeister & Son, Inc., VRDN (LOC: Bank of Montreal) 0.560%, 12/01/2037 (Putable on 08/06/2010) (a) Finance Authority Industrial Development Revenue, Lutheran Home & Services, VRDN (LOC: Allied Irish Bank PLC) 2.950%, 08/15/2031 (Putable on 08/06/2010) (a) Finance Authority Industrial Development Revenue, Merug LLC - Series B, VRDN (LOC: JPMorgan Chase Bank) 0.850%, 12/01/2018 (Putable on 08/06/2010) (a) Phoenix Realty Special Account - U LP Multifamily Revenue, Brightons Mark, VRDN (LOC: Northern Trust Company) 0.450%, 04/01/2020 (Putable on 08/06/2010) (a) Woodridge Du Page Will & Cook Industrial Development Revenue, Home Run Inn Frozen Foods, VRDN (LOC: JPMorgan Chase Bank) 0.850%, 10/01/2025 (Putable on 08/06/2010) (a) Indiana - 4.9% County of St. Joseph Development Authority, Holy Cross College, VRDN (LOC: Fifth Third Bank) 0.610%, 09/01/2025 (Putable on 08/06/2010) (a) Elkhart County Economic Development Revenue, Hubbard Hill Estates, Inc., VRDN (LOC: Fifth Third Bank) 0.610%, 11/01/2021 (Putable on 08/06/2010) (a) Finance Authority Industrial Revenue, IB & B LLC - Series A, VRDN (LOC: Bank of Montreal) 0.500%, 04/01/2036 (Putable on 08/06/2010) (a) Hobart Economic Development Revenue, Albanese Confectionery - Series A, VRDN (LOC: Bank of Montreal) 0.580%, 07/01/2031 (Putable on 08/06/2010) (a) State Health Facility Financing Authority, Southern Indiana Rehab Hospital, VRDN (LOC: JPMorgan Chase Bank) 0.620%, 04/01/2020 (Putable on 08/06/2010) (a) Valparaiso Industrial Economic Development Revenue, Task Force Tips, Inc., VRDN (LOC: Bank of Montreal) 0.460%, 05/01/2033 (Putable on 08/06/2010) (a) Iowa - 2.4% Cerro Gordo County Newman Catholic School System, VRDN (LOC: Allied Irish Bank PLC) 1.250%, 05/01/2032 (Putable on 08/02/2010) (a) Sergeant Bluff Industrial Development Revenue, Sioux City Brick & Tile Co., VRDN (LOC: U.S. Bank N.A.) 0.380%, 03/01/2016 (Putable on 08/06/2010) (a) Kansas - 1.2% City of Olathe Development, Cedar Lake Village, Inc., VRDN (LOC: Bank of America N.A) 0.350%, 12/01/2029 (Putable on 08/06/2010) (a) State Development Finance Authority Multifamily Housing Revenue, Four Seasons Apartments, VRDN (LOC: U.S. Bank N.A.) 0.500%, 04/01/2036 (Putable on 08/06/2010) (a) Kentucky - 0.9% Bardstown Industrial Development Revenue, JAV Investment LLC, VRDN (LOC: JPMorgan Chase Bank) 0.850%, 06/01/2031 (Putable on 08/06/2010) (a) Hancock County Industrial Development Revenue, Precision Roll Grinders, VRDN (LOC: JPMorgan Chase Bank) 0.850%, 06/01/2012 (Putable on 08/06/2010) (a) Lexington-Fayette Urban County Government, Northeast Christian, VRDN (LOC: Fifth Third Bank) 0.530%, 01/01/2033 (Putable on 08/06/2010) (a) Louisiana - 0.2% Local Government Environmental Facilities & Communities Development Authority, Hollybrook Cottonseed Processing LLC, VRDN (LOC: Wells Fargo Bank N.A.) 0.610%, 11/01/2026 (Putable on 08/06/2010) (a) Massachusetts - 0.6% State Development Finance Agency, Bridgewell, Inc. - Series A, VRDN (LOC: Keybank N.A.) 0.370%, 06/01/2030 (Putable on 08/06/2010) (a) Michigan - 6.7% Municipal Bond Authority Revenue - Series A 1.500%, 08/23/2010 Sterling Heights Economic Development Corp., Kunath Enterprises LLC, VRDN (LOC: JPMorgan Chase Bank) 0.920%, 02/01/2016 (Putable on 08/06/2010) (a) Strategic Fund Limited Obligation Revenue, Dawnbreakers LLC, VRDN (LOC: Fifth Third Bank) 0.680%, 05/01/2018 (Putable on 08/06/2010) (a) Strategic Fund Limited Obligation Revenue, Glastender, Inc., VRDN (LOC: JPMorgan Chase Bank) 0.600%, 11/01/2023 (Putable on 08/06/2010) (a) Strategic Fund Limited Obligation Revenue, Greenpath, Inc., VRDN (LOC: Fifth Third Bank) 0.610%, 12/01/2017 (Putable on 08/06/2010) (a) Strategic Fund Limited Obligation Revenue, Kaja Enterprises LLC, VRDN (LOC: PNC Bank N.A.) 0.380%, 07/01/2031 (Putable on 08/06/2010) (a) Strategic Fund Limited Obligation Revenue, Russell Investment Co., VRDN (LOC: Fifth Third Bank) 0.710%, 05/01/2027 (Putable on 08/06/2010) (a) Strategic Fund Limited Obligation Revenue, Sacred Heart Rehab Center, VRDN (LOC: Fifth Third Bank) 0.610%, 03/01/2037 (Putable on 08/06/2010) (a) Strategic Fund Limited Obligation Revenue, Sintel, Inc., VRDN (LOC: Fifth Third Bank) 0.610%, 10/01/2030 (Putable on 08/06/2010) (a) Minnesota - 0.3% Blooming Prairie Industrial Development Revenue, Metal Services, VRDN (LOC: U.S. Bank N.A.) 0.550%, 12/01/2026 (Putable on 08/06/2010) (a) Mississippi - 0.4% State Business Finance Corp., Epco Carbondioxide Products, VRDN (LOC: Comerica Bank) 0.450%, 03/01/2017 (Putable on 08/06/2010) (a) Missouri - 2.4% Springfield Industrial Development Authority Revenue, DMP Properties LLC, VRDN (LOC: U.S. Bank N.A.) 0.500%, 08/01/2021 (Putable on 08/06/2010) (a) 0.500%, 08/01/2025 (Putable on 08/06/2010) (a) St. Charles County Industrial Development Authority Revenue, Patriot Machine, Inc., VRDN (LOC: U.S. Bank N.A) 0.500%, 06/01/2027 (Putable on 08/06/2010) (a) St. Joseph Industrial Development Authority Revenue, Albaugh, Inc. - Series A, VRDN (LOC: U.S. Bank N.A.) 0.500%, 11/01/2019 (Putable on 08/06/2010) (a) State Environmental Improvement & Energy Resources Authority Revenue, Utilicorp United, Inc., VRDN (LOC: Bank of America N.A.) 0.950%, 05/01/2028 (Putable on 08/06/2010) (a) Nevada - 0.6% Housing Division, Multi-Unit Housing Revenue, Series A, VRDN (LOC: Wells Fargo Bank N.A.) 0.410%, 10/01/2030 (Putable on 08/06/2010) (a) New Hampshire - 1.8% State Health & Education Facilities, Southern New Hampshire University, VRDN (LOC: TD Bank N.A.) 0.260%, 01/01/2039 (Putable on 08/06/2010) (a) New Jersey - 0.8% Health Care Facilities Financing Authority - Series A-3, VRDN (LOC: Wells Fargo Bank N.A.) 0.110%, 07/01/2035 (Putable on 08/06/2010) (a) New Mexico - 0.6% Albuquerque Industrial Development Revenue, Karsten Co. - Series A, VRDN (LOC: U.S. Bank N.A.) 0.590%, 12/01/2017 (Putable on 08/06/2010) (a) Las Cruces Industrial Development Revenue, Parkview Metal Products, VRDN (LOC: JPMorgan Chase Bank) 0.850%, 06/01/2022 (Putable on 08/06/2010) (a) New York - 4.8% Albany Industrial Development Agency, Albany History Institute - Series A, VRDN (LOC: Keybank N.A.) 0.450%, 06/01/2019 (Putable on 08/06/2010) (a) Clinton County Industrial Development Agency, Champlain Valley Physicians Hospital - Series A, VRDN (CS: Radian; LOC: Keybank N.A.) 0.370%, 07/01/2042 (Putable on 08/06/2010) (a) Guilderland Industrial Development Agency, Multi-Mode-Wildwood - Series A, VRDN (LOC: Keybank N.A.) 0.480%, 07/01/2032 (Putable on 08/06/2010) (a) Monroe County Industrial Development Agency, Hillside Children's Center, VRDN (LOC: Keybank N.A.) 0.470%, 08/01/2018 (Putable on 08/06/2010) (a) New York City Industrial Development Agency, Hewitt Schools, VRDN (LOC: Allied Irish Bank PLC) 3.500%, 12/01/2034 (Putable on 08/06/2010) (a) New York City Industrial Development Agency, Peninsula Hospital Center, VRDN (LOC: JPMorgan Chase Bank) 0.850%, 12/01/2013 (Putable on 08/06/2010) (a) Otsego County Industrial Development Agency, Templeton Foundation - Series A, VRDN (LOC: Keybank N.A) 0.490%, 06/01/2027 (Putable on 08/06/2010) (a) North Carolina - 3.7% State Capital Facilities Finance Agency, Elon University - Series C, VRDN (LOC: Bank of America N.A.) 0.350%, 01/01/2026 (Putable on 08/06/2010) (a) State Medical Care Commission, Carolina Meadows, Inc., VRDN (LOC: Allied Irish Bank PLC) 2.950%, 12/01/2034 (Putable on 08/06/2010) (a) Ohio - 3.6% Bellevue Hospital Facilities, Bellevue Hospital, VRDN (LOC: Fifth Third Bank) 0.610%, 08/01/2033 (Putable on 08/06/2010) (a) Clermont County Health Care Facilities, Sem Haven, Inc., VRDN (LOC: Fifth Third Bank) 0.590%, 11/01/2025 (Putable on 08/06/2010) (a) County of Stark Industrial Development Authority, H-P Products, Inc., VRDN (LOC: Keybank N.A.) 0.640%, 06/01/2018 (Putable on 08/06/2010) (a) Cuyahoga County Civic Facilities Revenue, Fairfax Development Corp., VRDN (LOC: Keybank N.A.) 0.480%, 06/01/2022 (Putable on 08/06/2010) (a) Henry County Revenue, Demand Facilities Improvement Hospital, VRDN (LOC: Keybank N.A.) 0.490%, 03/01/2031 (Putable on 08/06/2010) (a) Oklahoma - 0.9% Claremore Industrial & Redevelopment Authority, Whirlwind Steel Buildings, VRDN (LOC: JPMorgan Chase Bank) 0.850%, 09/01/2016 (Putable on 08/06/2010) (a) Guymon Utilities Authority Revenue, Seaboard Farms, Inc., VRDN (LOC: Bank of the West) 0.470%, 02/01/2023 (Putable on 08/06/2010) (a) Oregon - 3.0% Multnomah County Higher Education, Concordia University of Portland, VRDN (LOC: Keybank N.A.) 0.390%, 12/01/2029 (Putable on 08/02/2010) (a) Portland Housing Authority, Floyd Light, VRDN (LOC: Bank of America N.A.) 0.450%, 12/01/2027 (Putable on 08/06/2010) (a) State Economic Development Revenue, McFarland Cascade - Series 175, VRDN (LOC: U.S. Bank N.A.) 0.410%, 11/01/2016 (Putable on 08/06/2010) (a) State Economic Development Revenue, YoCream, VRDN (LOC: Keybank N.A.) 0.500%, 02/01/2037 (Putable on 08/06/2010) (a) Pennsylvania - 6.2% Bucks County Industrial Development Authority, Grand View Hospital - Series A, VRDN (LOC: TD Bank N.A.) 0.220%, 07/01/2034 (Putable on 08/06/2010) (a) City of Philadelphia Tax & Revenue Anticipation Notes - Series A 2.000%, 06/30/2011 Philadelphia Hospitals & Higher Education Facilities Authority, Thomas Jefferson University, VRDN (LOC: TD Bank N.A.) 0.240%, 01/01/2017 (Putable on 08/06/2010) (a) State Higher Educational Facilities Authority, Holy Family University - Series A, VRDN (LOC: TD Bank N.A.) 0.240%, 12/01/2032 (Putable on 08/06/2010) (a) State Higher Educational Facilities Authority, Holy Family University, VRDN (LOC: TD Bank N.A.) 0.250%, 12/01/2033 (Putable on 08/06/2010) (a) Rhode Island - 0.2% Providence Housing Authority, Cathedral Square - Series B, VRDN (LOC: Bank of America N.A.) 0.930%, 09/01/2017 (Putable on 08/02/2010) (a) South Carolina - 1.2% State Jobs - Economic Development Authority, Franco Manufacturing Co., Inc., VRDN (LOC: Bank of America N.A.) 0.420%, 05/01/2019 (Putable on 08/06/2010) (a) State Jobs - Economic Development Authority Revenue, Supreme Machined Products Co., VRDN (LOC: Bank of America N.A.) 0.420%, 06/01/2015 (Putable on 08/06/2010) (a) Tennessee - 2.5% Henderson Industrial Development Board Revenue, Premier Manufacturing Corp., VRDN (LOC: PNC Bank N.A.) 0.400%, 04/01/2015 (Putable on 08/06/2010) (a) Hendersonville Industrial Development Board - Series A, VRDN (LOC: Fifth Third Bank) 0.610%, 05/01/2036 (Putable on 08/06/2010) (a) Huntingdon Industrial Development Board Revenue, Associates Rubber Co., VRDN (LOC: PNC Bank N.A.) 0.870%, 08/01/2014 (Putable on 08/06/2010) (a) Metropolitan Nashville Airport Authority Revenue, AERO Nashville LLC - Series A, VRDN (LOC: JPMorgan Chase Bank) 0.360%, 07/01/2036 (Putable on 08/06/2010) (a) Texas - 5.0% Dallam County Industrial Development Corp. Revenue, Cons Dairy Management LLC, VRDN (LOC: Wells Fargo Bank N.A.) 0.590%, 01/01/2027 (Putable on 08/06/2010) (a) Dallam County Industrial Development Corp. Revenue, Rick & Janice Van Ryan, VRDN (LOC: Wells Fargo Bank N.A.) 0.610%, 07/01/2037 (Putable on 08/06/2010) (a) Fort Bend County Industrial Development Corp. Revenue, Aaron Rents, Inc., VRDN (LOC: Wells Fargo Bank N.A.) 0.490%, 01/01/2026 (Putable on 08/06/2010) (a) Port Arthur Navigation District Revenue, BASF Corp., VRDN 0.430%, 04/01/2033 (Putable on 08/02/2010) (a) Tarrant County Health Facilities Development Corp., Cumberland Rest, Inc., VRDN (LOC: HSH Nordbank AG) 1.000%, 08/15/2036 (Putable on 08/02/2010) (a) Vermont - 5.3% Housing Finance Agency - Series 26, VRDN (CS: Assured Guaranty ; SPA: TD Bank N.A.) 5.000%, 05/01/2037 (Putable on 08/06/2010) (a) Housing Finance Agency - Series A, VRDN (CS: Assured Guaranty ; SPA: DEXIA Credit Local) 0.410%, 05/01/2037 (Putable on 08/06/2010) (a) Virginia - 1.7% Brunswick County Industrial Development Authority, Aegis Waste Solutions, Inc., VRDN (LOC: Bank of America N.A.) 0.850%, 01/01/2017 (Putable on 08/06/2010) (a) Port Authority Revenue, P-Floats - Series 2671, VRDN (CS: Assured Guaranty; LIQ: DEXIA Credit Local) 0.610%, 07/01/2015 (Putable on 08/06/2010) (a) Washington - 5.1% Port Bellingham Industrial Development Corp. Revenue, Hempler Foods Group, VRDN (LOC: Bank of Montreal) 0.520%, 07/01/2036 (Putable on 08/06/2010) (a) Port Bellingham Industrial Development Corp. Revenue, Wood Stone Corp., VRDN (LOC: Keybank N.A.) 0.600%, 02/01/2027 (Putable on 08/06/2010) (a) Seattle Housing Authority Revenue, High Point Project Phase II, VRDN (LOC: Keybank N.A.) 0.540%, 03/01/2039 (Putable on 08/06/2010) (a) State Economic Development Finance Authority, Wesmar Company, Inc. - Series F, VRDN (LOC: U.S. Bank N.A.) 0.540%, 07/01/2032 (Putable on 08/06/2010) (a) State Housing Finance Commission, Mirabella - Series A, VRDN (LOC: HSH Nordbank AG) 1.000%, 03/01/2036 (Putable on 08/02/2010) (a) West Virginia - 0.8% Economic Development Authority Facilities Revenue, Appalachian Power - Series B, VRDN (LOC: JPMorgan Chase Bank) 0.410%, 02/01/2036 (Putable on 08/06/2010) (a) Wisconsin - 0.2% Elkhorn Industrial Development Revenue, Lanco Precision Plus, VRDN (LOC: JPMorgan Chase Bank) 1.000%, 11/01/2019 (Putable on 08/06/2010) (a) Mequon Industrial Development Revenue, Gateway Plastics, Inc. - Series A, VRDN (LOC: JPMorgan Chase Bank) 0.850%, 08/01/2026 (Putable on 08/06/2010) (a) Total Municipal Bonds (Cost $472,470,927) Shares Money Market Funds - 2.4% BlackRock Liquidity Fund MuniCash Portfolio, 0.19% SEI Tax Exempt Trust - Institutional Tax Free Fund - Class A, 0.05% Total Money Market Funds (Cost $11,536,553) Total Investments (Cost $484,007,480) 98.6% Other Assets in Excess of Liabilities-1.4% TOTAL NET ASSETS 100.0% $ Percentages are stated as a percent of net assets. (a)Variable Rate Security - The rate reported is the rate in effect as of July 31, 2010. AG - Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. Co. - Company Corp. - Corporation CS - Credit Support Inc. - Incorporated LIQ - Liquidity Facility LLC - Limited Liability Company LOC - Letter of Credit LP - Limited Partnership N.A. - North America PLC - Public Limited Company SPA - Standby Purchase Agreement VRDN - Variable Rate Demand Note The net asset value (“NAV”) of shares of the Funds are calculated by dividing the value of the Funds’ net assets by the number of outstanding shares. NAV is determined each day the NYSE is open as of the close of regular trading (normally, 4:00 p.m., Eastern time). In computing NAV, portfolio securities of the Funds are valued at their current market values determined on the basis of market quotations. In computing the Funds’ net asset value, equity securities that are traded on a securities exchange in the United States are valued at the last reported sale price as of the time of valuation, or lacking any current reported sale at the time of valuation, at the mean between the most recent bid and asked quotations. Each option security traded on a securities exchange in the United States is valued at the last current reported sale price as of the time of valuation, or lacking any current reported sale at the time of valuation, the option is valued at the mid-point of the consolidated bid/ask quote for the option security. Each security traded in the over-the-counter market and quoted on the NASDAQ National Market System is valued at the NASDAQ Official Closing Price (“NOCP”) as determined by NASDAQ, or lacking an NOCP, the last current reported sale price as of the time of valuation by NASDAQ, or lacking any current reported sale on NASDAQ at the time of valuation, at the mean between the most recent bid and asked quotations. Each over-thecounter option that is not traded through the Options Clearing Corporation is valued by the counterparty, or if the counterparty’s price is not readily available then by using the Black-Scholes method. Debt securities are valued based on an evaluated mean price as furnished by pricing services approved by the Board of Trustees, which may be based on market transactions for comparable securities and various relationships between securities that are generally recognized by institutional traders, a computerized matrix system, or appraisals derived from information concerning the securities or similar securities received from recognized dealers in those securities. Short-term securities with maturities of 60 days or less are valued at amortized cost, which approximates fair value. Equity securities that are principally traded in a foreign market are valued at the last current sale price at the time of valuation or lacking any current or reported sale, at the time of valuation, at the mean between the most recent bid and asked quotations as of the close of the appropriate exchange or other designated time. Trading in securities on European and Far Eastern securities exchanges and over-the-counter markets is normally completed at various times before the close of business on each day on which the NYSE is open. Trading of these securities may not take place on every NYSE business day. In addition, trading may take place in various foreign markets on Saturdays or on other days when the NYSE is not open and on which the Funds’ net asset values are not calculated. As stated above, if the market prices are not readily available or are not reflective of the fair value of the security as of the close of the regular trading on the NYSE (normally, 4:00pm Eastern time) the security will be priced When market quotations are not readily available or when the valuation methods mentioned above are not reflective of a fair value of the security, the security is valued at fair value following procedures and/orguidelines approved by the Board of Trustees. The Board has approved the use of Interactive Data’s proprietary fair value pricing model to assist in determining current valuation for foreign securities traded in markets that close prior to the NYSE. When fair value pricing is employed, the value of the portfolio security used to calculate the Funds’ net asset values may differ from quoted or official closing prices. In light of the judgment involved in fair value decisions, there can be no assurance that a fair value assigned to a particular security is accurate. As of July 31, 2010, the Ultra Short Tax Optimized Income Fund held securities that are fair valued, which comprised 0.3% of the Fund’s net assets. The Municipal Money Market Fund values its investments at amortized cost, which approximates market value. Pursuant to Rule 2a-7 of the 1940 Act, amortized cost, as defined, is a method of valuing securities at acquisition cost, adjusted for amortization of premium or accretion of discount rather than at their value based on current market factors. In accordance with GAAP, the Funds use a three-tier hierarchy to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability that are developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entities own assumptions about the assumptions market participants would use in pricing the asset or liability that are developed based on the best information available. Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds' own assumptions about the assumptions a market participant would use in valuingthe asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Various inputs are used in determining the value of the Funds' investments as of the reporting period end. The designated input levels are not necessarily an indication of the risk or liquidity associated with these investments. These inputs are categorized in the following hierarchy under applicable financial accounting standards. The following is a summary of the inputs used to value the Funds' net assets as of July 31, 2010: Ultra Short Tax Optimized Income Fund Municipal Money Market Fund Level 1: Money Market Funds Level 2: Municipal Bonds Alabama Alaska Arizona - Arkansas - California Colorado Connecticut Delaware - Florida Georgia Idaho - Illinois Indiana Iowa - Kansas Kentucky Louisiana Maine - Massachusetts Michigan Minnesota Mississippi Missouri Multistate - Nevada New Hampshire New Jersey New Mexico New York North Carolina Ohio Oklahoma Oregon Pennsylvania Puerto Rico - Rhode Island - South Carolina Tennessee Texas Vermont Virgin Islands - Virginia Washington West Virginia - Wisconsin Wyoming - Level 3: Municipal Bonds Multistate - Total Investments Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Ultra Short Tax Optimized Income Fund Balance as of October 31, 2009 Accrued discounts / premiums - Realized gain (loss) - Change in unrealized appreciation (depreciation) Net purchases (sales) Transfers in and / or out of Level 3 - Balance as of July 31, 2010 The cost basis of investments for federal income tax purposes at July 31, 2010 was as follows*: Ultra Short Tax Optimized I ncome Fund Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation Municipal Money Market Fund Cost of investments Gross unrealized appreciation - Gross unrealized depreciation - Net unrealized appreciation $ - *Because tax adjustments are calculated annually, the above tables reflect the tax adjustments outstanding at the Funds’ previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Funds’ most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President and Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Alpine Income Trust By (Signature and Title) /s/ Samuel A. Lieber Samuel A. Lieber, President DateSeptember 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Samuel A. Lieber Samuel A. Lieber, President Date By (Signature and Title)* /s/ Ronald G. Palmer Ronald G. Palmer, Jr., Chief Financial Officer DateSeptember 24, 2010 * Print the name and title of each signing officer under his or her signature.
